UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-6645



OLEN MAFFETT POUND,

                                               Petitioner - Appellant,

          versus


UNITED STATES   OF    AMERICA;   STEPHEN   DEWALT,
Warden,

                                              Respondents - Appellees.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. William D. Quarles, Jr., District Judge.
(CA-05-826-WDQ)


Submitted:   September 30, 2005             Decided:   October 25, 2005


Before MOTZ, SHEDD, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Olen Maffett Pound, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Olen Maffett Pound, a federal prisoner, appeals the

district court’s order denying relief on his petition filed under

28 U.S.C. § 2241 (2000).   We have reviewed the record and find no

reversible error.   Accordingly, we deny leave to proceed in forma

pauperis and dismiss for the reasons stated by the district court.

See Pound v. United States, No. CA-05-826-WDQ (D. Md. Apr. 14,

2005).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED




                               - 2 -